United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3799
                                    ___________

Daniel J. Sicard,                        *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
City of Sioux City; Sioux City Civil     *
Service Commission,                      * [UNPUBLISHED]
                                         *
             Appellants,                 *
                                         *
Sioux City Fire Department,              *
                                         *
             Defendant.                  *
                                    ___________

                          Submitted: May 5, 2000
                              Filed: May 30, 2000
                                  ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Daniel J. Sicard applied for a position as a firefighter in Sioux City, Iowa. The
Sioux City Fire Department denied his application. Sicard then filed a civil action
against the City, the City Civil Service Commission, and the City Fire Department.
Sicard alleged that the defendants had refused to hire him solely because of his
nearsightedness, in violation of the Americans with Disabilities Act of 1990 (ADA).
The parties consented to a trial before a magistrate judge pursuant to 28 U.S.C.
§ 636(c). The magistrate judge ruled in Sicard’s favor, ordering the defendants to hire
Sicard for the next available firefighter position, with seniority and pension-fund
contributions awarded retroactively to the date he should have been hired. The City
and the City Civil Service Commission appeal.

     Following the district court's entry of judgment in this case, the United States
Supreme Court decided Sutton v. United Air Lines, Inc., 119 S. Ct. 2139 (1999). In
Sutton, the Supreme Court held that a person whose impairment is corrected by
medication or other measures does not have an impairment that substantially limits a
major life activity. See id. at 2146-47. Hence, that person is not disabled within the
meaning of the ADA. See id.

       Similar to the plaintiffs in Sutton, Sicard's visual impairment can be corrected to
a 20/20 visual acuity level through the use of corrective lenses. Accordingly, Sicard
is not disabled within the meaning of the ADA. We, therefore, reverse in light of the
Supreme Court's decision in Sutton, and we remand for entry of judgment in favor of
defendants.1 We deny as moot the defendants’ motion to strike Sicard’s appendix.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The defendants also argue that the award of retroactive pension contributions
constitutes double recovery. Our decision regarding the ADA claim precludes the need
to address the defendants' double recovery contentions.
                                           -2-